DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant asserts “Lastly, the Office Action argues that Jorgensen can be modified to accommodate a tapered screw or bolt such that it would have been obvious to a worker of ordinary skill in the art to modify Jorgensen for the purposes of achieving the present invention. Applicant disagrees; Jorgensen is not analogous art as it operates differently from the present invention and a hypothetical worker of ordinary skill would not equate the dowels of Jorgensen with the screw of the present invention.”
In response, it is not a dowel pin (27) in Jorgensen that the rejection equates to the claimed screw member.  Rather, it is a threaded stud (21) in Jorgensen that has been interpreted as the screw member recited in claim 1.  Therefore, contrary to Applicant’s assertion, one of ordinary skill in the art would equate a threaded stud (21) in Jorgensen with the screw of the present invention.  Accordingly, the 103 rejection has been maintained.


Claim Status
	Claim 1 is pending.  Claim 1 is rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (Re. 27,011) in view of Applicant’s Admitted Prior Art.
As to claim 1, Jorgensen discloses an in-tube fixing assembly comprising: a primary tube (11) having an inner space and an inner wall defining the inner space (Figs. 3 and 5); a fixing member (15) inserted partially or wholly into the inner space from an opened end of the primary tube and provided with at least one through hole (opening that receives a threaded stud 21/25) at an appropriate position, the through hole provided with an accommodation part (threaded part of the bore corresponding to the through hole) extending in a direction from the through hole toward the inner wall of the primary tube by a predetermined angle (Fig. 7); and at least one screw member (21/25), one end of which is defined as an operation end and the other end defined as an insertion end, wherein the screw member is inserted into the through hole in a direction from the opened end to the inner space of the primary tube, such that when the insertion end is rotatably inserted into the accommodation part from the through hole, the insertion end of the screw member abuts against the inner wall of the primary tube to form a small recess thereon (see annotated figure below), the small recess and the accommodation part respectively form a first engaging thread and a second engaging thread, that are complementary to a shape of the screw member (Figs. 1 and 7-9).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jorgensen such that the screw members have a diameter which gradually decreases from the operation end to the insertion end, as taught by the admitted prior art, in order to provide better sealing, and/or to provide an alternative means by which to fasten the joint based on the intended use or application.


    PNG
    media_image1.png
    162
    286
    media_image1.png
    Greyscale




Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679